DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 10/27/2021.
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action. 
Applicant’s amendments are NOT sufficient to overcome the 35 USC 112(b)/second and 112(d)/fourth paragraph rejections set forth in the previous office action. 
Applicant’s amendments are sufficient to withdraw the obviousness double patenting rejection to co-pending application no. 15/258167. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “wherein the loop is configured to curl such that the electrode contacts tissue”; however, claim 1, upon which claim 9 depends, recites the limitation “a loop…configured to curl around tissue”.  Since both claims 1 & 9 recite the structural functionality of curling, it is unclear how claim 9 further limits claim 1 since it appears to not add any structural limitations to the claim, either implicitly or explicitly.  
Claim 10 depends from claim 9 and is thus also rejected.  The Examiner notes that claim 10 recites specific tissue structures thus limiting the structure such that the curling contact tissue structures of that size. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites the limitation “wherein the loop is configured to curl such that the electrode contacts tissue”; however, claim 1, upon which claim 9 depends, recites the limitation “a loop…configured to curl around tissue”.  Since both claims 1 & 9 recite the structural functionality of curling, claim 9 fails to further limit claim 1 since it does not add any structural limitations to the claim, either implicitly or explicitly.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 10 depends from claim 9 and is thus also rejected.  The Examiner notes that claim 10 recites specific tissue structures thus limiting the structure such that the curling contact tissue structures of that size. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 5-6 & 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weadock (2015/0141810, previously cited) in view of Koblish et al. (2005/0015083, previously cited).
Concerning claim 1, as illustrated in Fig. 1-3 & 7A-8A, Weadock discloses a catheter apparatus for perivascular nerve denervation (loading device 410 including energy emitting device 430 is capable of perivascular nerve denervation; [0055]), comprising: 
a shaft having a distal end (loading device 410; [0055]); and 
a loop disposed near the distal end and configured to curl around a tissue and receive, via the shaft, energy to denervate at least a portion of the tissue (energy emitting device 430 includes electrodes 450, 460 of opposite polarity so that bipolar RF energy can be applied across the electrodes and proximate the target nerve and curve around the target nerve by using a nitinol shaft having a pre-determined curvature that is constrained within loading device/trocar 410; [0055-0056]), 
wherein the loop includes: a body capable of bending to curl around the tissue; an electrode disposed on the body; and a substrate embedded in the body and separated from the electrode (nitinol shaft within the core of the device has a predetermined curvature that bends around an axis in a direction non-parallel to a longitudinal direction of the shaft as the energy emitting device 430 emerges from the distal end of loading device 410; [0055-0056]).
Weadock fails to disclose wherein a width of the substrate is larger than a width of the electrode.  However, Koblish et al. disclose a catheter apparatus (106) comprising a shaft (114) and a loop (110), the loop including a substrate (116) In re Rose, 105 USPQ 237 (CCPA 1955).  The modified invention of Koblish et al. in view of Weadock would result in the substrate width being larger than a width of the electrode as illustrated in the modified invention illustration:

    PNG
    media_image1.png
    835
    1331
    media_image1.png
    Greyscale


claim 2, Weadock discloses the substrate includes a portion made of a shape-memory alloy (nitinol) and wherein a shape of the shape-memory alloy changes depending on a temperature thereof ([0056]).
Concerning claim 5, Weadock discloses the energy received by the loop is at least one selected from the group consisting of radio-frequency (RF) energy, electrical energy, laser energy, ultrasonic energy, high- intensity focused ultrasound (HIFU) energy, cryogenic energy, thermal energy ([0055]).
Concerning claim 6, Weadock discloses the electrical energy includes bipolar energy or unipolar energy ([0055]).
Concerning claim 9, Weadock discloses the loop is configured to curl to contact the tissue (360) ([0055]; Fig. 7B & 8A).
Concerning claim 10, Weadock discloses the tissue includes at least one of a nerve, lymphatics and capillaries around an artery ([0055]; Fig. 7B & 8A).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weadock (2015/0141810, previously cited) in view of Koblish et al. (2005/0015083, previously cited), as applied to claim 1, in further view of Wu et al. (2014/0303618, previously cited). 
Concerning claim 3, Weadock discloses the nitinol core to be a predetermined shape, but Weadock in view of Koblish et al. fail to disclose the portion made of the shape-memory alloy is deformed to curl around the tissue when the temperature of the shape-memory alloy reaches a critical temperature.  However, Wu et al. teach that deformation of a flexure element comprising shape memory material, such as nitinol, 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weadock (2015/0141810, previously cited) in view of Koblish et al. (2005/0015083, previously cited), as applied to claim 1, in further view of Demerais et al. (2010/0137860, previously cited).
Concerning claim 7, Weadock in view of Koblish et al. fail to disclose the loop further includes a sensor electrically insulated from the electrode and sensing at least one of an impedance of the electrode and a temperature of the tissue.  However, Demerais et al. discloses intravascular and intra-to-extravascular denervation systems, where an intra-to-extravascular denervation system comprises a catheter apparatus (500) for nerve denervation comprising a shaft (503) and a loop comprising an electrode (507) that bends to curl around tissue (RA).  Demerais et al. further disclose the systems can comprise a sensor located on and electrically isolated from the energy delivery element for sensing temperature and/or impedance that can be used to control and monitor energy delivery.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Weadock , 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weadock (2015/0141810, previously cited) in view of Koblish et al. (2005/0015083, previously cited), as applied to claim 1, in further view of To et al. (2004/0193151, previously cited).
Concerning claim 8, Weadock in view of Koblish et al. fail to disclose the body is coated with an insulating material.  However, To et al. disclose a catheter apparatus having a shaft (1018) and a loop (1016) configured to curl around tissue and an electrode (1012 or 1014) disposed on a body of the loop (1016).  To et al. further disclose the body is coated with an insulating material. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Weadock in view of Koblish et al. such that the body is coated with an insulating material in order to provide the benefit of an energy directing device to limit energy delivery to a selected tissue site and leave other sections unaffected as taught by To et al. ([0166], [0171-0175]; Fig. 10A-C). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-3 & 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 17/195011.  Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose a catheter apparatus for renal denervation comprising a shaft having a loop at the distal end of the shaft, the loop comprising a body configured to curl around tissue, an electrode, and a substrate having a width larger than a width of the electrode.  
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments regarding the 112(b)/second paragraph and 112(d)/fourth paragraph rejections, the Examiner respectfully disagrees that the amendment obviates the rejection since there is still no structural implication (i.e., of size, of loop diameter from the curling, etc.) from the limitation. 
In response to applicant's argument that “Koblish discloses the electrode (20) that is not embedded in the flexible body (118) but is configured to surround the outer circumferential surface of a flexible body (118), the test for obviousness is not whether In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, Weadock teaches a nitinol core shaft, but fails to teach any size with respect to the width of the electrodes and/or diameter of the device body itself.  Koblish also teaches a nitinol core shaft in the device body, where the nitinol core shaft has a diameter that is almost the width of the diameter of the device body.  The modification of Weadock in view of Koblish results in a device body having a nitinol core shaft having a width that is slightly less than a diameter of the device body, where that nitinol core shaft width is larger than that of the electrodes as shown in the illustration of the modified invention in claim 1 above. 
In response to Applicant’s arguments regarding the proposed criticality of the correlation between the width of the substrate and that of the electrodes (i.e., thermal efficiency is increased by preventing heat energy generated by the electrode(s) from being transferred to a backside surface of the body), the Examiner respectfully disagrees.  As shown in the illustration of the modified invention above, Koblish et al. teach a substrate that is almost the diameter of the device body and the simple modification of the size would have been obvious to one of one of ordinary skill in the art based on the teaching of the size in Koblish.  The resulting modified invention naturally follows to teach the correlation between the two widths.  Further, since the substrate of Weadock in view of Koblish is a nitinol shaft core, it is also capable of absorbing heat 
The Examiner notes that the claims fail to also recite the thermal insulation coating on the backside to more efficiently prevent heat transfer. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794